 PHILO LUMBER COMPANYPhilo Lumber Company, Inc. and Local Union No. 3-469, International Woodworkers of America, AFL-CIO. Case 20-CA 12080May 31, 1978DECISION AND ORDERBY MEMBERS PENELI.O. MURPHY. AND TRUITSDAI.FOn December 2. 1977, Administrative Law JudgeHenry S. Sahm issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-'Respondent has excepted to certain credibility findings made hi theAdministrative l.aw Judge 1t is the Board, established rpollc not to i, er-rule an Administratisve I aw Judge's resolutlilns aith respect Io credibhilltunless the clear preponderance of all of the rele.anl eiidence conilrce, usthat the resolutions are incorrect. Standird I)r, Hi/ll Produ,rlr Inc. 91NLRB 544 (1950). enfd, 188 F2d 362 (('.A 3. 191 'AHe have carefuilsexamined the record and find ln. hasis for reversing hi, findingsThe Admnistratile L.ai Judge made the following inadl ertent err.r,which are herebs corrected lThre dministratie I au. Judge referred I. 3conersation bet'ween Hetiz arind Respoident s president, Miorgan indicat-ing It occurred in elthet late September oorcaril ()ctobcr 197i [hI, retoilreveals that the comnersation occurred In late September or earl ()Irtlcti1975. Ihe Admminstrratle 1.a, Judge .lso found Ihat the lellitiile,s .fformer emipioiees Sutton and Ilellc and forlier Supertr Ilr Smlitrh coit,l frated Underwood's testimon. rhe tecord hotescr. tidictale thli o,1]Sutton's testlinons is directls corroboialtie of I ndll .lood on a pirricltldl rpoint t[he testimnns of Hencz and Snith It, .in rorc,r .I rcle.it it, esti.hlishing Respondent's general tn1111i1 aninimu rathilr than olcrrohoraitn!i ( n-derwood ,n a p .rticular insldentRespondent has excepted particilalrl to the Administratixe I als JudcLcrediting of, and reliance on. the terftmlmi of foritcr enmployIrec Stitt,tl he-cause his testimons on a collateral mailter, regrding Ithe clruni.stAicCs ofhis separation fr, nm Respondent's elliplo)s, al leged lIi t.onlr:adltced hidocumentary evidence indicating that Stition did not resign bhit ia, i,-charged. Although the Administrativ e Law Judge dil not resolve the cethbilil) conflict conrcrning the cirtllcustanices under hich Simnon left Rc-spondenl's emplo)t. we find thit his failure it) do so do,' ie a.ifle, I tihe rcsulilreached. No unfair labor practice finding Is predlcaited on Sutton's (lt cniIlit-icted testlimoll. Therefore. eien aIsuail;ng, rarg,,nd.i, that Sutton lied .ihitlthe circumstances under whic h he left Resptrndtcnt' enlplo,. i natticer Mn.t inlissue herein. the Adrlnisnirstrtise L a Judge I'as ii 1 errror it creditingSultton's testimirons on matters related to) !his prtceeding See, c .lg i 'I-(orporal;on, 22L NLRB 1349. fn. I I19701: -rtlis,,i ,r I umh, (,ipinl.t,227 NLRB 123 1130( 19771 )(testtin t, if MIaIgII,mlations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Philo Lumber Company,Inc., Laytonville, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEHENRY S SAHM. Administrative Law Judge: This pro-ceeding was heard on May 11, 12, and 13, 1977, at Ukiah,California. The complaint which issued on December 6,1976,' based on a charge dated October 28, alleges thatRespondent engaged in unfair labor practices proscribedby Section 8(a)(1) and (3) of the National Labor RelationsAct, as amended, by refusing to "reemploy" James Under-wood on September 23 because he engaged in protectedconcerted activities. Briefs were filed by the parties on July1. 1977.Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGS OF FACTI J:RISDICTION: THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, a California corporation, owns three lum-ber mills in northern California which are engaged in pro-cessing lumber, Its main office is in Ukiah, California. ThePhilo lumber mill, where the incidents occurred which gaverise to this proceeding, annually sells goods valued in ex-cess of $50,000 directly to customers located outside ofCalifornia and has annual gross sales in excess of $500,000.It is found to be an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II THE L TNFAIR LI.BOR PRACTICESA. The TestimonyJames Underwood. the alleged discriminatee, was firstemployed by Respondent in August 1973 at its Laytonvillelumber mill plant as a debarker. In the latter part of 1974,this sawmill ceased operations because of economic rea-sons. Underwood then obtained another job at the Har-wood Products Company lumber mill where he incurred ashoulder injury. In April 1975 Respondent Philo LumberCompany resumed operations whereupon Underwood re-turned to their employ on April 1., 1975, working principal-ly as a debarker and occasionally as a bucksaw operator,log loader, cleanup man, green chain operator. gangsawman, and off-bearman. At other lumber mills where he"Ill A itets refei ;ti 1976 unless otherilse specified.236 NLRB No. 72647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad worked in the past, he was a trim saw spotter andresaw man, chipper operator, hula trim saw man, tallyman,and carrier.After he had signed a union authorization card in Sep-tember 1975, he had a conversation at the mill the follow-ing month with Landis Morgan. owner of Respodent.Underwood's account of what happened is as follows:...[Morgan] came up to the barking shack where Iwas working and he was kind of upset because Iwasn't keeping logs peeled and stacked back in theyard. So, I told him, "Well, when you are trying tobreak in a new debarker and you have got only smallredwood to start with, it's hard to keep up with thework in the mill in the first place."Then I told him, "The only reason that I feel thatyou are picking on me is because I organized the planthere."Underwood concluded this phase of his testimony bystating that Morgan had never heretofore criticized thequality of his work.During the autumn of 1975. union organizational meet-ings were frequently held at the home of Underwood whowas the most active employee-proponent of the Union. No-tices that these meetings were to be held at Underwood'shome were posted on the plant's bulletin board. In addi-tion, testified Underwood, the approximately 35 employeesin Respondent's plant were also notified orally of theseunion meetings at Underwood's home.Beginning in September 1975, when the union campaigncommenced, and during the entire campaign up until theBoard election, the following December, Underwood woreto work a union button on his hat every day which read:"International Woodworkers of America, AFL-('IO &CLC."In December 1975, the Board held an election at Re-spondent's plant to determine whether the employees de-sired the Union herein to represent them. Underwood wasthe Union's observer and also present at the polls on theday of the election was Morgan. owner of Respondent.On April 1. Underwood testified on behalf of the Charg-ing Party Uinion at a Board representation hearing. Alsopresent during the time that Underwood was on the ssii-ness stand, testifying on behalf of the l.lnion, was LandisMorgan, owner of Respondent. After the Board's represen-tation hearing the Hearing Officer issued his report onJune 16.2At approximately the same time as the Board electionwas held, Underwood had a recurrence of his shoulderpain incurred while working at Harwood Products Com-pany, another lumber mill. See above. He was underthe care of a physician for some months which eventuatedin his being hospitalized for tests, and he finally underwentsurgery. Darrell Buzzard, the plant superintendent, who isa supervisor within the meaning of Section 2(11) of theAct, was kept informed of all these medical matters bhUnderwood.2G.C(. E xhs aind 4 are the ltcaring ()fiicer s rcport dated June 1( I lthrespect to Rcspondenrit' oabectiins filed to the eie tlon. un.lciilu lt!nderwood's Ietion\ hitch is ineorporated h rIecrerc fnd iadic a 1paitof the tecord in this proceeding.On February 26, the last day that Underwood workedfor Respondent, as his pain was such that he had to enterthe hospital, he told Buzzard during working hours that:..[I] had to take off to go have my surgery doneand I asked him if I would have a job when I cameback [from undergoing surgery] and he said I would.After Underwood underwent surgery on May 3 and wasdischarged from the hospital 3 or 4 days later, he was un-able to work. At the time he left the hospital, he was unableto move his right shoulder and arm which were swathed inbandages, a cast, and splints which rendered those parts ofhis body incapable of movement or use.lie spoke to Buzzard at the plant during the lunch hourin the presence of Jimmie Sutton. an employee, 3 weeksafter he was discharged from the hospital. Underwood'stestimony is as follows:[Buzzard] asked me how I was doing and when I ex-pected to be back at work. I told him I was doingpretty good and as soon as I got my arm out of thestrap they had it in ... .I was feeling a little betterand just wishing they would hurry up and get it overw ith.About 5 weeks later in the early part of July, Underwoodagain went to the plant and spoke to Buzzard. Underwoodtestified that he "told him [Buzzard] that I was still under adoctor's care and waiting for him to evaluate my situa-tion." The doctor had informed him, Underwood told Buz-zard, that his shoulder was improving.Underwood visited the plant for a second time on Au-gust 17, at which time he informed three of the employeesthat the NLRB had certified the Union as the productionemployees' bargaining agent. On the same day and whilehe was in the plant. Underwood spoke to Buzzard whoinquired as to the state of his health to which Underwoodresponded that he "was doing pretty good and I was sup-posed to get released to come back to work in about threeweeks .... IBuzzardl said. 'That's good.'"IThe following day, August 18, about noon, Morgancame to Underwood's home unannounced. According toUrndcrwood, Morgan said:"Jim. I understand 'sou was out at the mill yesterday."and I said, "Yes. I was." and he said, "Well, I don'twant you back out there anymore. As a matter of fact,I don't want you back at my property anymore." ThenI said, "Okay." lie got into his pickup and left and Iwent back in the house.Underwood denied both on his direct and cross-exami-nation that he had ever told Morgan or Buzzard that hehad "quit" his job.On September 23, U nderwood telephoned Buzzard atthe plant and informed him that his "doctor planned onreleasing me on September 27 and I said I called to findout if I still had a job and Mr. BuzzaiLd told me, 'No, I hadto replace you.' "On or about September 27, testified U nderwood, hisphysician informed him that he "could go back to workHe didn't limit me to any work or anything." ('on-648 PHILO LUMBER UOMPANY 64temporaneously with this release by the doctor, the disahil-ity payments for the injury incurred while he was employedby the Harwood Products Company lumber mill were dis-continued by Harwood Products' insurance compan. Ator about the same time that Buzzard notified L nderwoodhe had been "replaced," Underwood applied forjobs withother employers but was unable to obtain ans stork.While chopping firewood at home for his stove on No-vember 14, Underwood reinjured his same shoulder where-upon his doctor wrote a medical report which reads as fol-lows:9 Ma)y 1977RE: James UnderwoodTo Whom It Ma' Concern:This is to certify that the abthoe named patient wasreleased to return to work on September 27. 197h. l)ueto the severity of his headaches and tenderness .indpain in his right shoulder, disabilil s was reinstated onNovember 15, 1976.Thank you.s; Robert A. KraftRobert A. Kraft. M.D.IUnderwood then delivered the doctor's letter to liar-wood Products. his former emploser ;wlhen he had injuredlhis shoulder, whose insurance compans reinstatedUnderwood's disability payments.It was elicited on Underwood's cross-examination that.when he learned that these medical tests revealed he wkouldhave to undergo surgery. he so notifed Buzzard shortl'thereafter and requested "time off." See above. Inresponse to questions by Buzzard in June alnd Jul. accord-ing to Uinderwood, he advised him that he hadt not beeninformed by his doctor how long it 'Awould be before hewould be able to return to work. Also. in response to aquestion by Respondent's counsel, he testified that whenhe spoke to Buzzard on August 17. at the plant, he told himhis doctor estimated that he should be pil sicall} able toreturn to work in about 3 weeks. tnder further cross-ex-amination. it was educed that Underwood telephoned Buz-zard and informed him that the doctor was planning onreleasing him on September 27 "and I uanted to know if Ihad my job .running the barker ..[Buzzard] said.'No, I had to replace you.'"On cross-examination he testified that on September 27he had an appointment with his doctor who told him "thatI could go back towork." Upon learning this he did not cots, ethis information to any of Respondent's plant officials "torequest work" because, testified Underwood. Morgan hadforbidden him on August 18, when he came to his home, notto ever "come back" to tbe plant. Underwood also testifiedthat, when Morgan told him on August 18 that he was fired.he so informed Donald Nelson, business representative of theCharging Party Union. Underwood continued. in answer toa question by Respondent's attorne). that he telephonedBuzzard on September 23 and "asked for work" but wasinformed that he had been terminated.Jimmie Sutton. an emploee from 1975 to Novemniber 19when he voluntarily left the employ of Respondent, testi-fied that. shortIv after Underwood entered the hospital onf:ebruars 26. he was told by Buzzard that "[Underwood)alwavs had his job there as soon as he got out of the hospi-tal." On August 18, testified Sutton, he told Morgan at themill entrance that he was interested in buying his pickuptruck. and during this conversation he informed Morganthat the day before "Underwood had come out to the milland told us we were certified union and that there wasgoing to he a union meeting at his house on Thursday[August 191 .'You mean [Morgan questioned Sutton]he came out here [to the plantl and said that' and I said,'Yes,' and he said, 'Well, we'lljust see about that.' and he leftand started walking toward the mill real mad."Steve Hencz. an employee, testified that he had a con-versation with Morgan in late September or early Octoberat the plant. According to Hencz. Morgan approached himand "asked me who were the union pushers. He mentioneda couple of names and said. 'If the union gets in, I'm goingto shut that son of a bitch down and I'm going to get a newcrcw.(;arland Smith wXas formerly employed by Respondentfor 4-1 2 sears, 6 months of which he was plant superin-tendent. lie testified that, during the Union's organiza-tional campaign at the plant. Morgan told him in August19)7 "that he would shut the damn mill down for threescaris if the Union got in."B. Re vlonelnt 'y CaseDarrell Buzzard. who is superintendent of Respondent'sPhilo lumber mill. testified that Underwood never request-ed a lease of absence to undergo tests at a hospital for hisinjured shoulder which had been injured when he was em-plos ed bx liarwood Products Company. Nor could Under-wood estimate. according to Buzzard, when he might re-turn to work. Therefore, continued Buzzard, it wasimpossible for him to assure Underwood that his job wouldhe ax; ilalble hern his doctor certified him as being able topwork inaismuch as "1 had no assurance of when he wouldeser be able to come back to work." When questionedagain Xwhether he had assured Underwood that when herecos cred froli surgcrs he could return to his job. Buzzardtestified:Your Ilonor, to set the record straight here, when Mr.Undervwood caume to me at the mill and told me thathe guessed that he was going to have to quit becausehe had to go into the hospital for an operation fromthis old injurN, I told him at that time to hold on andsee how it turns out, because he was a good barkeroperator and for a period of time up until I got m5barker operator aind trained him, if Mr. Underwoodhad come htick aith a slip from a doctor showing methat he seas ph'sically able to go back to work, IAould hasve hired him, up to the date that I promotedthis barker trainee to barker operator.Morgan. the owner of Respondent, testified on directexaminatioln that he first learned Underwood would be en-tering the hospital on February 26. which was a "few dassbefore his last dai of work." He continued that he spoke to649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnderwood upon learning this and that Underwood toldhim "he was quitting and I said, 'well, that's awful shortnotice.' And I said that was kind of putting us on the spot.And he said that he had to go and have an operation on hisshoulder." Morgan added that he neither recallsUnderwood's notifying him he was entering the hospitalnor does he remember Underwood ever requesting a leaveof absence. Morgan explained that Underwood "was put-ting him on the spot" in that he gave Morgan "only threeor four days [notice] before he was going to leave." Thus,added Morgan, he was put in a seriously precarious posi-tion inasmuch as Underwood was the only employee in thePhilo plant at that time who was able to operate the de-barking machine. Morgan concluded this phase of his testi-mony by describing Underwood as "a good debarker oper-ator." However, it appears that Morgan resentedUnderwood's refusing Morgan's request that he postponehis surgery and "give us a little more time," to which Un-derwood responded, according to Morgan, "that he hadmade arrangements."On cross-examination, Morgan phrased his version ofthe issue in this proceeding as follows:[Underwood] mentioned to me that he was going toquit and that he had to have an operation on hisshoulder .... I told him that was kind of putting uson the spot .... He said he was quitting because hehad made arrangements to have an operation on hisshoulder ....And I said that we should have a littlemore time.On rebuttal, Underwood testified that he gave ample no-tice to Respondent through Buzzard that he was enteringthe hospital to take various tests which would last 2 weeksand that he kept Buzzard informed of his tests, surgery,and progress thereafter and told Buzzard, as soon as helearned of it, his doctor's estimate of when he would beable to return to work. He also testified that in the entiretime he was employed by Respondent he was absent fromwork "maybe two or three days. And as far as being offsick, maybe I missed one day or two, but not many." Hedenied that he ever told either Morgan or Buzzard that dueto this shoulder injury he was "quitting his job."C. Analysis of the Testimony; Credibility and ConclusionsThe testimony of the General Counsel's witnesses iscredited based upon their testimony and demeanor whileon the witness stand which was both consonant with thefacts and delivered in a sincere, straightforward manner.This is in contrast with Morgan's and Buzzard's incredibletestimony which is neither believable nor in accord withthe findings of fact.3The version of Underwood is accept-ed as the more accurate account of the various conversa-tions he had with both Buzzard and Morgan when hespoke to them regarding entering the hospital and thereaf-ter when he underwent tests and surgery and the progressof his state of health up until the time his physician dis-charged him as physically able to resume his duties as adebarker operator. Underwood's testimony, in conjunction3 See Buzzard's self-contradictory testimony, vupra.with the entire background of evidence adduced in thiscase, merits belief. This conclusion is supported andstrengthened when it is considered that there is other testi-mony corroborating Underwood's testimony; namely, thetestimony of Sutton, Hencz, and Smith. This impressionthat Underwood and his corroborating witnesses were tes-tifying truthfully is based on two cogent considerations:They were not intelligently capable of successfully practic-ing guile or deceit, and their testimony was not substantial-ly shaken by able counsel for Respondent who vigorouslyand thoroughly cross-examined them.Moreover, the reasons advanced by Morgan and Buz-zard for their refusal to rehire Underwood are unconvinc-ing as their testimony did not tend to establish the factualvalidity of the reasons assigned for Underwood's termina-tion. Furthermore, for Underwood to quit his job immedi-ately prior to entering a hospital knowing he would be in-curring medical and surgical expenses, some of whichundoubtedly were not reimbursable, strains, if not shatters,one's credulity. It is incredible that the reasons assignedtherefor were the ones in fact that were alleged by Respon-dent to have been the reasons for Underwood's termina-tion. On the contrary, it is believed that the reasons allegedwere deliberately spurious and a pretext to screen Respon-dent's discriminatory motive; namely, retaliation forUnderwood's union activities in refusing to rehire him af-ter he recovered from his disability. It is concluded that thediscredited defense that Underwood quit was manufac-tured and "furnished the excuse rather than the reason forIRespondent's] retaliatory action." N.L.R.B. v. Thor PowerTool Companyr, 351 F.2d 584, 587 (C(.A. 7, 1965).Under these circumstances and the record as a wholeand the inferences to be drawn therefrom, including thetestimony detailed above, as well as the corroborating testi-mony of Underwood's three fellow employees, includingthe background of Respondent's knowledge ofUnderwood's intensive union activities, it is concluded thatthis conflict in testimony is resolved in favor of the versionstold by the General Counsel's witnesses. Accordingly, it isfound that Respondent, when it seized upon the absurdstory that he quit his job as a pretext to rid itself of Under-wood, an active union adherent, was discriminatorily moti-vated and therefore such action was violative of Section8(a)(3) of the Act.4nll I HE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(3) and (I) of the Act, itshall be recommended that it be required to cease and de-sist therefrom and that it take certain affirmative actiondesigned to eradicate the effect thereof and to effectuatethe policies of the Act.Having found that Respondent discriminatorily termi-nated James Underwood by refusing to rehire him becauseof his union activities, it shall be recommended that Re-spondent offer him reinstatement to his former or substan-tially equivalent job, and make him whole for any loss ofpay he may have suffered by reason of the discrimination4 :.I.R B S Schil Slel Prodlucti .Irn, 480 1 2d 586, 593 (('.A. 5, 19'3).650 PHILO LUMBER COMPANYagainst him, with all his seniority and other rights and priv-ileges, by paying to him a sum of money equal to the wageshe would have earned from the date of Respondent's refus-al to rehire and return him to his former debarkerjob untilhis reinstatement, less his net earnings during said period.with interest thereon to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NL.RB 651(1977).5Upon the foregoing findings of fact. conclusions of law,and the entire record in the case. and pursuant to Section10(c) of the National Labor Relations Act, as amended. Ihereby issue the following recommended:ORDERThe Respondent, Philo Lumber Company, Inc., aI. ton-ville, California. its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging its employees' membership in theabove-captioned Union or any other labor organization ortheir concerted union activities by discharging them and:or refusing to rehire them or by otherwise discriminating inregard to their hire or tenure of employment or any termor condition of their employment because of their concert-ed activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join or assist labor organizations. tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, or torefrain from any or all such activities, except to the extentpermitted by Section 8(a)(3) of the National l.abor Rela-tions Act, as amended.72. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Offer to James Underwood immediate, full, and un-conditional reinstatement to his former job or a substan-tially equivalent one, if such job no longer exists, withoutprejudice to his seniority or other rights, privileges. orworking conditions, and make Underwood whole for anyloss of earnings he may have suffered by reason of thediscrimination against him in the manner prescribed in thesection hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board, or its agents, for inspec-tion, examination, and copying. all payroll records, socialsecurity payment records. timecards, personnel recordsand reports, and all other records necessary or useful indetermining compliance with this Order or in computingthe amount of backpay due as herein provided.(c) Post at its Philo lumber mill at Laytonville, Califor-nia, copies of the attached notice marked "Appendix." 'Copies of said notice, on forms provided by the RegionalDirector for Region 20, shall, after being signed bh Re-spondent's authorized representative, be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.See. generall. vis PhrlngR & Heating ( ,,. 138 Nl RB 716 11962},In the event no excepllons are filed as prosided by Sec 102 4t of theRules ailnd Regulatrions.l of the Nitlional I abhor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec1(12 48 of the Rules and Regulaitons. he adopted by the Board and bectomeits findings. conclusions, and Order. and all hobjectins Ihereto shall hedeemed a.i ied for all purposesSee Phlido Lumniher ({mpani, 229 NlRB 210 (1977)In thle oeent that this Order is enforced hb a Judgment of a UnitedStates ('ourt of Appeals. the words in the notice reading "Posted bh Orderof the National Labohr Relations Board" shall read "Posted Pursuant to a.ludgnment of the I nited States Court of Appeals Enforcing an Order of theN.itrlinal I abhor Relalttons Board "APPENDIXNOT I( F To EMPI oYF[-sPOSr: ) Bs ORDI R OF THIFNAIIONAI LABOR RELATIONs BOARDAn Agency of the United States GovernmentF[ollowing a hearing in which all parties participated andoffered their evidence, it has been found that we violatedthe National Labor Relations Act, as amended. We havebeen ordered to post this notice and to do what we say inthis notice.WI sAt IH Nor discourage our employees from engag-ing in concerted activity on behalf of Local Union No.3-469, International Woodworkers of America, AFL-('(). or any other labor organization, by dischargingor refusing to hire or rehire them or by discriminatingin regard to their hire or tenure of employment or anyterms or conditions of employment.WF UIL.. NOT in any other manner interfere with.restrain, or coerce any of our employees in the exer-cise of the rights guaranteed in Section 7 of the Na-tional lIabor Relations Act, as amended, to self-orga-nization and to bargain through a union of their ownchoosing, except to the extent set out by Section8(a)(3) of the Act. which gives you the right to decidenot to become involved in any or all of the aboveactivities.WV IIU.L offer James Underwood immediate, full,and unconditional reinstatement to his former debark-ing job or a substantialls equivalent position, and pashim, with interest. for the wages and/or earnings hemayr have lost because we refused to rehire him whenhe recovered from his disability.Plill ( I. MBlR CO()SPAN. IN(651